DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “wherein the indicator includes a display device to display information as to which one of the players' turn it is to take action, wherein a display area of the display device includes a display region that allows the marker to be movable therein” is indefinite in view of disclosure in applicant’s specification. At Page 47, lines 9-17 of the Specification, the “indicator 110” is disclosed to have a “display device” wherein “the need for placing the marker 120 is eliminated”. It is unclear if the display device being claimed is referring to the integrated display version shown in Fig.’s 1 and 4, or the display device embodied in Fig. 6 that does not use a marker. Applicant should provide guidance for this discrepancy. For examining purposes, the “display device” discussed at Page 47 and corresponding Figure 6 will be construed as the intended scope as this is the only reference to “display device”. However, a broad view of “marker” will be taken since Fig. 6 utilizes a marking element 602 in lieu of marker 120.  
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 14-16, 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al. (US Pub. No. 2007/0202952). 
With respect to claims 14-16, 18-26, it is noted that the claims are directed to apparatus claims. Limitations pertaining to game related steps, or game related intended use are functional limitations that will be treated in accordance with MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) - While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If a prior art structure is capable of performing the intended use as recited, then it meets the claim
Francis teaches the following: a game toy 10 played with a first player and a second player (paragraph [0014]), comprising: a play field 18 comprising a first placement region (Fig. 1), that is visually identifiable, the first placement region provided for each of the players and that allows a physical game component 14 associated with a game element to be placed thereon (“hand-holdable cards” – paragraph [0017]), an indicator configured to indicate which one of the players' turn it is to take action to progress game play, wherein the indicator includes a marker 19 movable in accordance with at least one of placement of the physical game component 14 in the first placement region and use of the physical game component 14 during game play, and wherein the indicator indicates which one of the players' turn it is to take action according to a position at which the marker is placed (i.e. marker 19 is movable and can indicate which player’s turn it is by virtue of which side of the play field 18 it is located); wherein the indicator has a second placement region that allows the marker 19 to be movably placed thereon, and the second placement region includes a first area (i.e. regions of game board 18 near reference numeral 18 on Player 1 side) and a second area (i.e. regions of game board 18 near reference numeral 18 on Player 2 side) which are visually identifiable, wherein if the marker 19 is placed in the first area, the indicator visually indicates that it is the first player's turn to take action to progress game play, and wherein if the marker is placed in the second area, the indicator visually indicates that it is the second player's turn to take action to progress game play, wherein the indicator is integrated with the play field (i.e. the indicator regions are part of the play field 18), wherein a boundary region between the first area and the second area comprises a third area which is visually identifiable (Fig. 1 showing boundary region between each player’s play regions 18), wherein if the marker 19 is moved and placed in the third area and if the placement position of the marker before the movement is within the first area, it is the first player's turn to take action to progress game play, and wherein if the placement position of the marker before the movement is within the second area, it is the second player's turn to take action to progress game play; wherein each of the players is capable of at least one of placing the physical game component 14 provided for the player in the first placement region and presenting the physical game component 14 as a physical game component to be used.
Regarding the claimed “visual information”, “cells”, “numerical value information”, “character”, such limitations are directed to printed matter. Per MPEP 2111.05, If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers.  In Miller, the printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated.
Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Unlike the fact situations in Miller and Gulack, the substrates (play field, game component cards) do not support the printed indicia and the indicia is not arranged such that it's positioned in a unique position with respect to the substrate. Moreover, the printed matter limitations are directed towards conveying a message or meaning regarding the rules of the game, independent of the supporting product. There is not an unobvious and functional relationship therebetween. Instead, the printed matter is akin to the images on a playing card in In re Bryan and the dice indicia of Ex parte Gwinn, neither of which were determined to establish a functional relationship with the substrate. In sum, there is no meaningful and unobvious functional relationship between the printed indicia and the substrate it is imprinted thereon. As such, there is no patentable weight given to the printed matter. 



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. (US Pub. No. 2007/0202952) in view of Storm (US Pub. No. 2007/0296145).
With respect to claim 17, Francis et al. does not expressly disclose wherein the indicator includes a display device as claimed. However, Storm, directed to the analogous art of game toys, teaches the following to be known in the art: wherein an indicator includes a display device 10  to display information as to which one of the players' turn it is to take action, wherein a display area of the display device includes a display region that allows a marker 16 (i.e. activated/illuminated indicator 16)(See Section 2 above) to be movable therein (paragraphs [0023], [0034]) and comprises a first area and a second area which are visually identifiable (Fig. 3), wherein if the marker is placed in the first area, the indicator visually indicates that it is the first player's turn to take action to progress game play, and wherein if the marker is placed in the second area, the indicator visually indicates that it is the second player's turn to take action to progress game play (paragraphs [0034]). As stated above, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If a prior art structure is capable of performing the intended use as recited, then it meets the claim. Here, the display device of Storm is capable of performing the intended use limitations. Hence, at time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate the display device of Storm within the game system of Francis et al. As Storm recognizes, keeping track of a player’s turn can be distracting (paragraph [0003]). The display device of Storm conveniently nullifies this potential pitfall by tracking the players turns. This modification is considered to have a reasonable expectation of success as it serves as an additional component that does not frustrate the purpose of Francis et al. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711